IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                    : No. 123 EM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS                   :
PHILADELPHIA COUNTY,                    :
                                        :
                   Respondent           :




                                     ORDER


PER CURIAM
      AND NOW, this 8th day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.